18 So.3d 975 (2009)
Michael R. POLLARD, Appellant,
v.
K.C. CROMWELL, INC., etc., et al., Appellees.
No. SC07-2129.
Supreme Court of Florida.
September 3, 2009.
John G. Crabtree and George R. Baise, Jr. of Crabtree and Associates, Key Biscayne, FL, for Appellant.
Frank E. Brown of MacFarlane, Ferguson and McMullen, Tampa, FL, for Appellee.
PER CURIAM.
We have for review K.C. Cromwell, Inc. v. Pollard, 974 So.2d 420 (Fla. 2d DCA 2007), in which the Second District Court of Appeal declared that section 448.24(1)(b), Florida Statutes (2000-2003), was unconstitutionally vague. In so holding, the Second District explicitly agreed with and adopted the rationale of the Fourth District Court of Appeal in Liner v. Workers Temporary Staffing, Inc., 962 So.2d 344 (Fla. 4th DCA 2007) ("Liner I"), rev'd, 990 So.2d 473 (Fla.2008). We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
We stayed proceedings in the present case pending disposition of Liner v. Workers Temporary Staffing, Inc., 990 So.2d 473 (Fla.2008) ("Liner II"), in which we supplied a definite interpretation of the relevant statute and ultimately reversed the Fourth District's decision in Liner I. Once Liner II was final, we issued an order in the present case directing appellee to show cause why we should not summarily reverse and remand the decision on appeal for reconsideration in light of Liner II. Upon consideration of appellee's response and appellant's reply thereto, we have determined to so proceed.
We therefore reverse the decision on appeal and remand to the Second District for reconsideration upon application of our decision in Liner II.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.